Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0015] line 1 the second “figure 7” been changed to –figure 5--.
In the specification at paragraph [0015] line 2 “figure 8” has been changed to –figure 6--.
In the specification at paragraph [0035] line 1 “figure 4B” has been changed to –figure 6B--.
In the specification at paragraph [0059] line 3 “base enclosure 4a” has been changed to –base enclosure 4b--.
In the specification at paragraph [0059] line 4 “base enclosure 4a” has been changed to –base enclosure 4b--.
In the specification at paragraph [0059] line 4 both occurrences of “plate 4b” have been changed to –plate 4c--.
Drawings
The following changes to the drawings have been approved by the examiner:
In figure 9 “housing 146” as stated in paragraph [0064] should be added to the figure.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-8 is not disclosed or taught by the prior art with a shaft that engages an inner race of the first bearing and an inner race of the second bearing, the shaft configured to rotate about an axis of rotation of the first bearing and the second bearing, the shaft fabricated from a first material having a first coefficient of thermal expansion; a housing that engages an outer race of the first bearing and an outer race of the second bearing, the housing fabricated from a second material having a second coefficient of thermal expansion different from the first coefficient of thermal expansion; and at least one transducer configured to output an angle signal corresponding to an angle of rotation of the shaft relative to the housing about the axis of rotation, wherein the inner race of the first bearing and the inner race of the second bearing engage the shaft and the outer race of the first bearing and the outer race of the second bearing engage the housing to produce a radial preload at a preload ambient temperature between 10°C and 40°C inclusive of 10°C and 40°C, wherein temperatures of the first and second bearings, the shaft, and the housing change passively with ambient temperature, and wherein moment rigidity of the bearing assembly remains within 1% as the ambient temperature changes from 10°C to 40°C as a result of thermal expansion of at least one of the first and second bearings, the shaft, and the housing along with the remaining limitations of the claims.
The device as claimed in claims 9-12 is not disclosed or taught by the prior art with a shaft that is fabricated from a first material having a first coefficient of thermal expansion and the housing is fabricated from a second material having a second coefficient of thermal expansion different from the first coefficient of thermal expansion such that radial rigidity of the bearing assembly remains within 10% as ambient temperature of the CMM changes from 10°C to 40°C along with the remaining limitations of the claims.
The device as claimed in claims 13-15 is not disclosed or taught by the prior art with a shaft that engages an inner race of the first bearing and an inner race of the second bearing, the shaft configured to rotate about an axis of rotation of the first bearing and the second bearing, the shaft fabricated from a first material having a first coefficient of thermal expansion; a housing that engages an outer race of the first bearing and an outer race of the second bearing, the housing fabricated from a second material having a second coefficient of thermal expansion different from the first coefficient of thermal expansion; and at least one transducer configured to output an angle signal corresponding to an angle of rotation of the shaft relative to the housing about the axis of rotation, wherein temperatures of the first and second bearings, the shaft, and the housing change passively with ambient temperature, and wherein the first material is carbon fiber and the second material is aluminum or aluminum alloy, the first material is invar and the second material is aluminum or aluminum alloy, or the first material is aluminum or aluminum alloy and the second material is titanium or titanium alloy along with the remaining limitations of the claims.
The device as claimed in claims 16-18 is not disclosed or taught by the prior art with a shaft that engages an inner race of the first bearing and an inner race of the second bearing, the shaft configured to rotate about an axis of rotation of the first bearing and the second bearing, the shaft fabricated from a first material having a first coefficient of thermal expansion; a housing that engages an outer race of the first bearing and an outer race of the second bearing, the housing fabricated from a second material having a second coefficient of thermal expansion different from the first coefficient of thermal expansion; and at least one transducer configured to output an angle signal corresponding to an angle of rotation of the shaft relative to the housing about the axis of rotation, wherein temperatures of the first and second bearings, the shaft, and the housing change passively with ambient temperature, and wherein at least one of the first and second bearings is a ceramic bearing in which the bearing balls and the inner and outer race are manufactured of one or more of silicon nitride, alumina oxide, zirconia oxide, and silicon carbide along with the remaining limitations of the claims.
The device as claimed in claims 19 and 20 is not disclosed or taught by the prior art with a shaft that engages an inner race of the first bearing and an inner race of the second bearing, the shaft configured to rotate about an axis of rotation of the first bearing and the second bearing, the shaft fabricated from a first material having a first coefficient of thermal expansion; a housing that engages an outer race of the first bearing and an outer race of the second bearing, the housing fabricated from a second material having a second coefficient of thermal expansion different from the first coefficient of thermal expansion; and at least one transducer configured to output an angle signal corresponding to an angle of rotation of the shaft relative to the housing about the axis of rotation, wherein temperatures of the first and second bearings, the shaft, and the housing change passively with ambient temperature, and wherein at least one of the first and second bearings is a ceramic bearing in which the bearing balls and the inner and outer race are manufactured of one or more of silicon nitride, alumina oxide, zirconia oxide, and silicon carbide, and a) the first material is carbon fiber and the second material is carbon fiber, b) the first material is invar and the second material is invar, c) the first material is carbon fiber and the second material is invar, or d) the first material is invar and the second material is carbon fiber along with the remaining limitations of the claims.
Brenner et al (5,890,300) is the closest prior art using materials of different coefficient of thermal expansion to limit ambient temperature effects on the device, however, there is not disclosure or teaching of using this feature in the bearing arrangement of the joints as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855